             Case 2:17-cv-00973-EEF-JVM Document 86 Filed 12/17/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


TYRA FERNANDEZ                                    CIVIL ACTION NO. 2017-00973


VERSUS                                            SECTION L(l)

TRAVELERS PROPERTY CASUALTY *
COMPANY OF AMERICA,                        *      JUDGE ELDON E. FALLON
CBS CORPORATION AND                        *
GORDON LONSDALE                            *      MAGISTRATE JANIS VAN MEERVELD




                          ACCEPTANCE OF OFFER OF JUDGMENT


             NOW INTO COURT, through undersigned counsel, comes the Plaintiff, TYRA

FERNANDEZ, and Defendants, CBS Corporation, Gordon Lonsdale, Danni Productions LLC

and Travelers Property Casualty Company of America , who, submit that Plaintiff has accepted

Defendants' December 15, 2018 Offer of Judgement.

                                    Respectfully submitted,

                                    DUPLASS, ZWAIN, BOURGEOIS,
                                    PFISTER, WEINSTOCK & BOGART




                                    JOSEPH G. GLAS^5397
                                    3838 N. Causeway Boulevard, Suite 2900
                                    Metairie, Louisiana 70002
                                    Telephone; (504) 832-3700
                                    Facsimile: (504) 324-0676
                                    iglass@duplass.com
                                    Counsel for Defendants, CBS Corporation, Gordon
                                    Lonsdale, Danni Productions LLC and Travelers
                                    Property Casualty Company of America

                                    And




                                    Christopfer M. Rodriguez (#27^66) ^
01706055-1
             Case 2:17-cv-00973-EEF-JVM Document 86 Filed 12/17/18 Page 2 of 2




                                        Michael I. Rodriguez, Sr. (#10884)
                                        833 Baronne Street
                                        New Orleans, LA 70113
                                        Telephone: (504) 588-1110
                                        Facsimile: (504) 588-1954
                                        Email: cmrodriguez@kehoejr.com
                                        Email: mrodri6819@aol,com
                                        Attorneys for Plaintiff, Tyra Fernandez




                                   CERTIFICATE OF SERVICE

             I hereby certify that on the 18th day of December, 2018, a copy of the foregoing was

filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will

be sent to all counsel of record by operation of the Court's electronic filing system.


                                           s/Joseph G. Glass

                                         JOSEPH G. GLASS




01706055-1
